Citation Nr: 1737383	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  14-24 756A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 40 percent for service-connected bilateral hearing loss.  

2.  Entitlement to an effective date earlier than September 25, 2012, for the award of a 40 percent disability rating for service-connected bilateral hearing loss.



REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Air Force from October 1959 to August 1965.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This appeal was previously remanded by the Board in March 2016.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Throughout the duration of the appeal, the Veteran's hearing loss manifested by no worse than Level VI hearing loss in the right ear and Level VIII hearing loss in the left ear.

2.  September 25, 2012, was the application date of the Veteran's current increased rating claim for his service-connected bilateral hearing loss.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 40 percent for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2016).   

2.  The criteria for an effective date prior to September 25, 2012, for the grant of an increased rating of 40 percent for service-connected bilateral hearing loss are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. § 3.400 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In May 2013, the Veteran argued that the examination detailing the severity of his hearing loss did not adequately portray the severity of the condition as the hearing test was conducted in the sterile quite of an audiology booth.  The United States Court of Appeals for Veterans Claims (Court) has held that VA's audiometric tests are designed to measure the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017).  The Board finds the examination report adequate.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Increased Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).

Each disability must be considered from the point of view of the Veteran in terms of working or seeking work.  38 C.F.R. § 4.2 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

In both initial rating claims and normal increased rating claims, the Board must consider whether any "staged ratings" are warranted.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings of defective hearing are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000 and 4000 Hertz.  To rate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.

Under 38 C.F.R. § 4.85, Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  The Roman numeral designation is located at the point where the percentage of speech discrimination and pure tone average intersect.  38 C.F.R. § 4.85(b).  The pure tone threshold average is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by 4.  That average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d).  Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the rating by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The disability rating is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e).  

When the pure tone threshold at each of the four specified frequencies of 1000, 2000, 3000 and 4000 Hertz is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  When the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

By way of history, the Veteran was granted entitlement to service connection for bilateral hearing loss, and he was granted a 20 percent disability rating as of January 23, 1996.  As of September 25, 2012, that rating was raised to 40 percent disabling, which was as of the application date of his present increased rating claim on appeal.  

The Veteran had audiometric testing several times during the course of the appeal. Each will be evaluated individually.  The Veteran had VA audiometric testing in April 2012 for the present appeal.  The following audiometric findings were reported:



HERTZ




1000
2000
3000
4000
Average
RIGHT
15
65
75
90
61.25
LEFT
30
75
100
105
77.5

Speech audiometry results revealed speech recognition ability of 88 percent in the right ear and 68 percent in the left ear.  When applied to Table VI, the right ear is assigned a Level III hearing impairment and the left ear is assigned a Level VI hearing impairment.  See 38 C.F.R. § 4.85, Table VI.  When applied to Table VII, the findings do not result in a disability evaluation in excess of 10 percent.  The left ear would make the exceptional patterns of hearing impairment, and using Table VIA, the impairment of the left ear would be VII, which elevated to VIII would produce a 20 percent disability rating.  Therefore, application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 20 percent, at most.

In May 2013, the Veteran had private audiometric testing.  These results cannot be used for rating purposes as speech recognition ability was not tested nor were findings reported at 3000 hertz.  

Approximately one week later the Veteran underwent VA examination in connection with his claim.  At the time the Veteran asserted that he had difficulty if he was trying to help someone, and that he could not follow directions sometimes.  He indicated that he needed things either repeated or written down for him.  When he underwent testing, the following audiometric findings were reported:



HERTZ




1000
2000
3000
4000
Average
RIGHT
15
70
80
95
65
LEFT
30
80
100
105+
79

Speech audiometry results revealed speech recognition ability of 84 percent in the right ear and 68 percent in the left ear.  When applied to Table VI, the right ear is assigned a Level III hearing impairment and the left ear is assigned a Level VI hearing impairment.  See 38 C.F.R. § 4.85, Table VI.  When applied to Table VII, the findings do not result in a disability evaluation in excess of 10 percent.  Both ears would qualify under the exceptional patterns of hearing impairment, and using Table VIA, the impairment of the right ear would be V, elevated to VI, and the left ear would be VII, elevated to VIII, which would produce a 40 percent disability rating.  Therefore, application of the level of hearing impairment in each ear to Table VII at 38 C.F.R. § 4.85 produces a rating of 40 percent, at most.

In July 2014 the Veteran submitted two private audiometric testing reports.  The first report from July 8, 2014 did not include speech recognition testing and an exceptional pattern of hearing was not shown in both ears.  Hence, this report cannot be used for rating purposes.

One week later the Veteran underwent private audiological testing again.  The following audiometric findings were reported:






HERTZ




1000
2000
3000
4000
Average
RIGHT
30
75
85
95
71.25
LEFT
45
85
105
110+
86.25

Speech audiometry results revealed speech recognition ability of 80 percent bilaterally.  When applied to Table VI, the right ear is assigned a Level IV hearing impairment and the left ear is assigned a Level V hearing impairment.  See 38 C.F.R. § 4.85, Table VI.  When applied to Table VII, the findings resulted in a disability evaluation of 10 percent.  The right ear would make the exceptional patterns of hearing impairment, and using Table VIA, the impairment of the left ear would be VI, elevated to VII, which would produce a 30 percent disability rating.  

More recently in June 2016 the Veteran underwent VA examination testing in connection with his claim.  The following audiometric findings were reported:



HERTZ




1000
2000
3000
4000
Average
RIGHT
20
70
80
95
66
LEFT
30
80
100
100+
78

Speech audiometry results revealed speech recognition ability of 72 percent in the right ear and 70 percent in the left ear.  When applied to Table VI, the right ear is assigned a Level VI hearing impairment and the left ear is assigned a Level VI hearing impairment.  See 38 C.F.R. § 4.85, Table VI.  When applied to Table VII, the findings resulted in a disability evaluation of 30 percent.  Both ears would qualify for the exceptional patterns of hearing impairment, and using Table VIA, the impairment of the right ear would be V, elevated to VI, and the impairment of the left ear would be VII, elevated to VIII, which would produce a 40 percent disability rating.  

The Board has reviewed the Veteran's lay statements in their entirety.  The Veteran has contended that he has had a debilitating hearing loss since separation from service and that this is documented in his treatment notes and hearing testing.  
He has asserted that when people are talking to him that it is just noise, and that he cannot make out the words.  He reported that this has affected his livelihood and that he feels embarrassed to speak to others.  The Veteran's hearing loss has affected his safety in that he could not hear a fire alarm going off in the home and he had to be outfitted with a special light fire-alarm.  The Veteran discovered that his left ear canal had collapsed and for that reason he was unable to secure his hearing device properly.  The Board notes that the Veteran has undergone audiometric testing many times throughout the duration of the appeal.  Despite his statements describing his functional limitations, the objective testing shows, at worst, a 40 percent disability rating.  In fact, his earlier hearing testing was more consistent with a 20 or 30 percent disability rating.  None of his tests have shown findings consistent with a 50 percent disability rating.  Moreover, these tests results have been valid, and all of the results have suggested a 40 percent disability rating or less.  Even when considering the Veteran's lay statements, the Board concludes that the Veteran's disability rating throughout the duration of the appeal is consistent with a 40 percent disability rating, but no higher.  

Other Considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette, 28 Vet. App. at 369-370 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Although the Veteran has asserted that his hearing loss affected his livelihood, this was before he was outfitted with hearing aids.  He has never asserted that he is unable to work due to his hearing loss disability.

Earlier Effective Date

The Board finds that the earliest effective date the Veteran could receive for his 40 percent disability rating would be September 25, 2012.  The Board notes that the Veteran has had ongoing hearing loss difficulties since separation from service, and this is noted in greater detail in the above sections.  The Veteran has contended that given his struggle with hearing loss since separation, his disability rating for service connected bilateral hearing loss (as well as his service-connected tinnitus) should be retroactive to separation from service.  Despite the Veteran's ongoing treatment and many audiometric tests, there is no evidence that he had hearing loss consistent with a 40 percent disability rating prior to September 2012.  The former provisions of 38 C.F.R. § 3.157 (2014) (applicable to this claim) commence with the notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is later.  However, this regulation went on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  In this case, the objective evidence suggests that the Veteran's hearing loss was not consistent with a 40 percent disability rating until 2013.  As there is no evidence of testing findings consistent with a 40 percent disability rating prior to September 2012, an earlier effective date is not warranted.  See also 38 C.F.R. § 3.400.  

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating in excess of 40 percent for service-connected bilateral hearing loss is denied.  

Entitlement to an effective date earlier than September 25, 2012, for the award of a 40 percent disability rating for service-connected bilateral hearing loss is denied.


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


